



Exhibit 10.28


FIVE BELOW, INC.
COMPENSATION POLICY FOR NON-EMPLOYEE DIRECTORS
(Effective June 18, 2019)


1.
ANNUAL CASH AND STOCK COMPENSATION



    ◦ Eligible Directors: Each member of the Company’s Board of Directors (the
“Board”) who is not an employee of the Company (a “Non-Employee Director”).


◦ Annual Cash Retainer. Each eligible director shall receive $70,000 annually
paid in arrears for each fiscal quarter.


◦ Additional Annual Retainers for Chairs of Committees who are Eligible
Directors: $25,000 annually for the Audit Committee and the Compensation
Committee and $20,000 annually for the Nominating and Corporate Governance
Committee, in each case paid quarterly in arrears together with the annual
retainer for all eligible directors.


◦ Additional Annual Retainer for the Non-Executive Chairman of the
Board: $80,000 annually for the non-executive Chairman of the Board, if any,
paid quarterly in arrears together with the annual retainer for all eligible
directors.


◦ Stock in lieu of Retainers: Prior to the end of the fiscal quarter with
respect to which such cash retainer relates, an eligible director may elect, in
lieu of the cash retainer, to receive fully vested shares of the Company’s
common stock (“Shares”) having a Fair Market Value (as such term is defined
under the Five Below, Inc. Amended and Restated Equity Incentive Plan (the
“Plan”)) equal to the amount of the foregone retainer for such period. Any such
elected Shares will be delivered on or about the last day of the fiscal quarter
with respect to which the foregone cash retainer relates. Any fractional Shares
will be paid in cash.


◦ Annual Equity Award.  Commencing with the annual meeting of shareholders that
occurs in 2019 and on the date of each annual meeting of shareholders
thereafter, each eligible director will receive a restricted stock unit award
(the “Annual Award”) having a Fair Market Value equal to $140,000 issued under
the Plan and subject to an award agreement (an “Award Agreement”). Subject to
such director’s continued service with the Company, each Annual Award shall vest
in full at the next annual meeting of shareholders. Such vesting may be
accelerated upon certain events as provided in an Award Agreement.


◦ Additional Equity Award for the Non-Executive Chairman of the Board: At the
time that the Annual Awards are made, the non-executive Chairman of the Board,
if any, will receive an additional restricted stock unit award having a Fair
Market Value equal to $150,000 that shall be subject to the same terms and
conditions applicable to the Annual Awards.


2.    EXPENSE REIMBURSEMENT - Each Non-Employee Director will be reimbursed for
reasonable out-of-pocket travel expenses incurred in connection with attendance
at Board and committee meetings and other Board related activities in accordance
with the Company’s plans or policies as in effect from time to time1.
3.    AMENDMENT AND TERMINATION - This Policy may be amended or terminated by
the Board at any time.



1 
To the extent that any such reimbursements constitute compensation, (i) such
amount shall be reimbursed no later than December 31 of the year following the
year in which the expense was incurred, (ii) such amount shall not affect the
amount of compensatory expense reimbursements in any subsequent year, and (iii)
the right to such reimbursement shall not be subject to liquidation or exchange
for any other benefit.






